DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/688,349 filed on 11/19/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Drawings
The applicant's drawings filed on 11/19/2019 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 11/19/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of ¶ 0129, and Figure 6 in the instant disclosure. Therefore, the method of claims 1-10 is statutory under 35 U.S.C. § 101.

Claim Objections
Claim 8 is objected to because of the following informalities:
	As per claim 8, the phrase “sanitization criteria” should be written as “sanitation criteria” as descripted/defined in the applicant’s instant specification.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 1, the claim recites the limitation of “determining structural information for the linear data set” which renders the claim indefinite. The claim provides no guidance as base on what condition and how in order to determine “structural information for the linear data set”. There appear to be missing essential elements. Clarification are respectfully required.

	As per claim 1, the claim recites the limitation of “generating database tables based on the structural information” which renders the claim indefinite. The claim what condition and how the “structural information” is used in generating the database tables. There appear to be missing essential elements. Clarification are respectfully required.

	As per claim 1, the claim recites the limitations of “generating queries for the respective database tables”, “identifying a primary query of the generated queries”, and “generating an upper query based on the primary query” which render the claim indefinite. The claim provides no guidance as base on what condition and how in order to generate the “queries”? What condition and how the “generated queries” are used in identifying the primary query? What is the “primary query”? What is the “upper query”? What condition and how the “primary query” is used in generating the upper query? There appear to be missing essential elements. Clarification are respectfully required.

	As per claim 8, the claim recites the limitation of “sanitizing the relational data based on sanitization criteria” which renders the claim indefinite. The claim and the specification provide no guidance as what are the “sanitization criteria”? Based on what condition and how the “sanitization criteria” are used in order to sanitize the “relational data”? There appear to be missing essential elements. Clarification are respectfully required.

	As per claim 11, the claim recites the limitation of “transforming the linear data into relational data” which renders the claim indefinite. The claim provides no guidance what condition and how in order to transform “the linear data into relational data”. There appear to be missing essential elements. Clarification are respectfully required.

	As per claim 11, the claim recites the limitation of “sanitizing the relational data” which renders the claim indefinite. The claim provides no guidance as base on what condition and how in order to sanitize “the relational data”. There appear to be missing essential elements. Clarification are respectfully required.

	As per claim 11, the claim recites the limitation of “restructuring the relational data” which renders the claim indefinite. The claim provides no guidance as base on what condition and how in order to restructure “the relational data”. There appear to be missing essential elements. Clarification are respectfully required.

	Note, the dependent claims are rejected because they depend on their parent claims.

Allowable Subject Matter
Claim 20 is allowed.
Claims 1-19 would be allowable if rewritten or amended to overcome the claim objection and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations as recited in the independent claim 20

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/14/2021